Citation Nr: 0805874	
Decision Date: 02/21/08    Archive Date: 03/03/08

DOCKET NO.  06-03 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from October 1954 to 
September 1958.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in August 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California in which service connection for 
tinnitus was denied.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran avers that he was treated for his hearing 
disabilities, including tinnitus, from 1958 to the present at 
the VA Medical Center (VAMC) in San Diego, California.  He 
further reported that he was denied employment in a 
particular position in 1964 due to his hearing impairment.  
He was hired by the same company for a different position, 
and worked there until 1991, when he retired.  He 
subsequently sought work at another company and was hired, 
then transferred in part due to his work limitations.  It is 
possible that these records still exist.  An attempt must be 
made to obtain them.

After any available records have been obtained, VA 
examination must be accorded in this case to determine the 
nature, extent, and etiology of the claimed tinnitus.  See 
McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all identified VA and 
non-VA post-service treatment records 
identified by the veteran have been 
obtained including from the VAMC in San 
Diego, California from 1958 to the 
present.

2.  Ask the veteran to identify the 
employers who denied him employment, 
denied employment to a particular 
position, or transferred the veteran from 
one position to another because of his 
hearing impairment.

3.  Obtain the physical examination 
and/or treatment records from the 
identified employers, including any 
decision that the veteran was not 
qualified for a certain position due to 
his hearing impairment, and any and all 
supporting records.  Obtain release of 
private information from the veteran 
where appropriate.  Document negative 
results and inform the veteran so that he 
may make attempts to obtain the records.

4.  Then, schedule the veteran for 
examination by the appropriate medical 
professional to determine the nature, 
extent, and etiology of his claimed 
tinnitus.  All indicated tests and 
studies should be performed. The claims 
folder, including all newly obtained 
evidence, and a copy of this remand, must 
be sent to the examiner for review.

The examiner is to provide the following 
opinions:  whether it is at least as 
likely as not that any diagnosed tinnitus 
had its onset during active service or, 
in the alternative, is in any way the 
result of the veteran's service connected 
left ear drum perforation and hearing 
loss, or is in any way the result of 
active service or any incident therein.

The examiner must provide a complete 
rationale for any opinion expressed.

5.  After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
veteran's claims for service connection 
for tinnitus, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand. If the decision remains adverse 
to the veteran, furnish him with an SSOC 
and afford a reasonable period of time 
within which to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The veteran need take no 
action until he is so informed. The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999). The veteran is advised that failure to appear for any 
scheduled VA examinations without good cause could result in 
the denial of his claims. 38 C.F.R. § 3.655 (2006). See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991). The Board 
intimates no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



